DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 and 7-10 are allowable. 
The restriction requirement among Species A-H as set forth in the Office action mailed on 16 March, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-6, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2-10 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method for providing light to an endoscope, the method comprising; 
emission of light from plural LEDs, 
filtering the light with plural dichroic filter elements, 
mixing and collimating light from the dichroic filter elements into a mixed light, 
sensing the mixed light at a color sensor, determining a color balance of the mixed light, 
comparing the color balance with a predetermined benchmark color balance, 
varying at least one power signal to control a light intensity output by at least one of the LEDs, such that the mixed light is adjusted so that the color balance corresponds to the benchmark. 
Toida (USPN 5,716,324) teaches a method for providing light to an endoscope, the method comprising; 
emission of light from plural lasers, 
filtering the light with plural dichroic filter elements, 
mixing and collimating light from the dichroic filter elements into a mixed light. 
Hakamata et al. (US PGPUB 2003/0007087) teaches a method for providing light to an endoscope, the method comprising; 
	emission of UV lights from plural LEDs, 
	filtering the light with plural dichroic filter elements, serially interspersed with addition of fluorescently emitted visible light stimulated by the UV lights, to create a mixed light
	sensing the UV light with a light sensor to determine the color balance of the mixed light, 
	comparing this color balance with a predetermined benchmark color balance
	using the sensed UV light to vary at least one power signal to control a light intensity output by at least one of the LEDs, such that the mixed light is adjusted so that the color balance corresponds to the benchmark. 
Irion (US PGPUB 2002/0099824) teaches a method of providing light to an endoscope comprising the emission and filtering steps, and performs collimation. 
Dowling et al. (US PGPUB 2005/0099824) teaches the above except for using dichroic filter elements, collimating, and using the color sensor to determine a color balance of the mixed light. 
MacKinnon et al. (US PGPUB 2005/00228231) teaches a method of providing light to an endoscope comprising sensing a finalized light from a light source with a color sensor, and adjusting the color balance based on the sensed color balance.  
Tsuchiya (US PGPUB 2005/0224692) teaches a method of providing light to a microscope, comprising the above steps of emission, filtering, and mixing and collimating. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toida (USPN 5,716,324)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795